DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-36 are pending in this application.  

Information Disclosure Statement
Acknowledgment is made that the information disclosure statement has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Drawings
There are no objections or rejections to the drawings.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 27 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 27 and 34 recite the limitation “wherein the magnetic layer in vicinity of the lower resistance tunnel barrier is formed from in-plane magnetic material”.  It is unclear what is meant by horizontally oriented. One reasonable interpretation is that the magnetic layer in vicinity of the lower resistance tunnel barrier is the second magnetic layer. Another reasonable interpretation is that the magnetic layer in vicinity of the lower resistance tunnel barrier is the third magnetic layer.  It is impossible to determine which magnetic layer is the magnetic layer in the vicinity of the lower resistance tunnel barrier. One of ordinary skill in the relevant art would not know what structures/steps are covered by the limitation. For these reasons, the claim is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 23-36 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (WIPO publication WO 2018080159, published 5/3/2018, with the US national stage application (US Patent Application Publication No 2020/0058339) being used as the English translation hereinafter referred to as Hong. 
Per Claim 23 Hong discloses  (see figure 14)a device, comprising
a first magnetic layer (460); 
a first tunnel barrier (450) underlying the first magnetic layer; 
a second magnetic layer (430) underlying the tunnel barrier; 
a second tunnel barrier (420) underlying the second magnetic free layer,; and 
a third magnetic layer (410) underlying the second tunnel barrier, wherein: 
the first magnetic layer, the first tunnel barrier, the second magnetic layer, the second tunnel barrier and the third magnetic layer are in proximity with each other, thereby forming a stack of layers, (as shown in figure 14)
 so that when current passes through the stack, the current creates and/or moves at least one magnetic domain wall in the second magnetic layer [0026]
Additionally, claim 23 recites the performance properties of the device (i.e. so that when current passes through the stack, the current creates and/or moves at least one magnetic domain wall in the second magnetic layer).  Claim 23 recites further performance properties of the device (i.e. the first and second tunnel barriers being of different electrical resistance). Resistance depends upon the applied current.  These functional limitations do not distinguish the claimed device over the prior art, since it appears that the limitations can be performed by the prior art structure of Hong.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) See MPEP 2114.
Per Claim 24 Hong discloses (see figure 14) the device of claim 23, including where the device is a linear [0183], bi-directional [0121], symmetric (figure 23) synaptic weight [0096] element in an artificial neural network (ANN) [0102].
Per Claim 25 Hong discloses (see figure 14) the device of claim 23, including where the device stores data. [0022]
Per Claim 26 Hong discloses (see figure 14) the device of claim 23, including where the stack of layers is substantially cylindrical.(see figure 17)
Per Claim 27 Hong discloses (see figure 14) the device of claim 23, including where the magnetic layer in vicinity of the lower resistance tunnel barrier is formed from in-plane magnetic material (see figure 9).
Per Claim 28 Hong discloses (see figure 14) the device of claim 23. Additionally, claim 28 recites the performance properties of the device (i.e wherein magnetization states of the first and third magnetic layers are antiparallel to each other) The magnetization directions are readily changed with the application of a current or magnetic field.  This functional limitation does not distinguish the claimed device over the prior art, since it appears that this limitation can be performed by the prior art structure of Hong.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) See MPEP 2114
Per Claim 29 Hong discloses (see figure 14) the device of claim 23. Additionally, claim 29 recites the performance properties of the device (i.e wherein magnetization states of the first Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) See MPEP 2114
Per Claim 30 Hong discloses  (see figure 14)a device, comprising
a first magnetic layer (460); 
a first tunnel barrier (450) underlying the first magnetic layer; 
a second magnetic layer (430) underlying the tunnel barrier; 
a second tunnel barrier (420) underlying the second magnetic free layer; and 
a third magnetic layer (410) underlying the second tunnel barrier, wherein: 
the first magnetic layer, the first tunnel barrier, the second magnetic layer, the second tunnel barrier and the third magnetic layer are in proximity with each other, thereby forming a stack of layers, (as shown in figure 14)
Additionally, claim 23 recites the performance properties of the device (i.e. so that when tunnel current passes through the first magnetic layer, the first tunnel barrier, the second magnetic layer, the second tunnel barrier, and the third magnetic layer in turn, the tunnel current creates and/or moves a magnetic domain wall or a plurality of domain walls in the second magnetic layer).  Claim 23 recites further performance properties of the device (i.e. the first and second tunnel barriers being of different electrical resistance). Resistance depends upon the applied current.  These functional limitations do not distinguish the claimed device over the prior Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) See MPEP 2114.
Per Claim 31 Hong discloses (see figure 14) the device of claim 30, including where the device is a linear [0183], bi-directional [0121], symmetric (figure 23) synaptic weight [0096] element in an artificial neural network (ANN) [0102].
Per Claim 32 Hong discloses (see figure 14) the device of claim 30, including where the device stores data. [0022]
Per Claim 33 Hong discloses (see figure 14) the device of claim 30, including where the stack of layers is substantially cylindrical.(see figure 17)
Per Claim 34 Hong discloses (see figure 14) the device of claim 30, including where the magnetic layer in vicinity of the lower resistance tunnel barrier is formed from in-plane magnetic material (see figure 9).
Per Claim 35 Hong discloses (see figure 14) the device of claim 30. Additionally, claim 35 recites the performance properties of the device (i.e wherein magnetization states of the first and third magnetic layers are antiparallel to each other) The magnetization directions are readily changed with the application of a current or magnetic field.  This functional limitation does not distinguish the claimed device over the prior art, since it appears that this limitation can be performed by the prior art structure of Hong.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) See MPEP 2114
Per Claim 36 Hong discloses (see figure 14) the device of claim 30. Additionally, claim 36 recites the performance properties of the device (i.e wherein magnetization states of the first and third magnetic layers are parallel to each other). The magnetization directions are readily changed with the application of a current or magnetic field.  This functional limitation does not distinguish the claimed device over the prior art, since it appears that this limitation can be performed by the prior art structure of Hong.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) See MPEP 2114

Allowable Subject Matter
Claims 1-22 are allowed. 

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894